Case 1:20-cv-00047-BMC Document 27 Filed 11/02/20 Page 1 of 1 PagelD #: 217
RY

November 2, 2020

 

 

 

 

Via CEF

Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Lynda v. Jet Blue Airways Corporation
Docket: 20-cv-47 (BMC)

Dear Judge Cogan:

As you may recall, this firm is counsel to Mr. Shaun Lynda, the Plaintiff in the
above captioned action.

Attached please find my client’s Affidavit responding to Your Honor’s Order
of October 27*, 2020. Mr. Lynda submission indicates that he only received
documentation as to his true net income for calendar year 2019 on October 29,
2020. As such, I respectfully ask this Court to forgo the imposition of any sanction

against Mr. Lynda in light of the forgoing.

Sincerely,

 

RVA:as

 

Roger Victor Archibald, PLLC ¢ Attorneys & Counsellors at Law * 26 Court Street, Suite 711 * Brooklyn, New York 11242
Tel No.: (718) 237-1111 * Facsimile (718) 237-1425 ¢ www.Brooklynatty.com ° rva@brooklynatty.com
